DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-13, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michini et al. (U.S. Publication No. 2018/0003656 A1) hereinafter Michini.

Regarding claim 10, Michini discloses a method, comprising: 
see Paragraph 0025 - discusses using various sensors to collect data associated with a solar panel on a solar farm]; 
detecting, using a UAS computer aboard the UAS [see Paragraph 0025 - discusses using various sensors to collect data associated with a solar panel on a solar farm], an anomaly in the asset data based on an asset map and anomaly data [see Paragraph 0067 - discusses determining a failure of a solar panel (whole or in part through solar cells) based on map and images, and see Figure 5 below - depicts comparing the thermal map with previous thermal maps], wherein the asset map represents the asset [see Paragraph 0067 - discusses determining a thermal map (solar farm) from thermal images (representing solar panels], and wherein the anomaly data models anomalies associated with the asset class [see Paragraph 0067 - discusses determining whether solar panels are working, and estimates the cause of failure, and see Paragraph 0111 - discusses that a report indicating a failure (anomaly) is stored on a storage device (see Paragraph 0004 - discusses that the server is on board the UAV and the UAV has a memory (see Paragraph 0019)]; 
classifying, using the UAS computer, the anomaly based on the anomaly data [see Paragraph 0077 and see Figure 5 below - depicts the different types of anomalies in column 3]; 
locating, using the UAS computer, the anomaly based on the asset map [see Paragraph 0077 and see Figure 5 below - depicts the location of the anomaly (grey area) in the thermal map 308 in column 1]; 

    PNG
    media_image1.png
    622
    441
    media_image1.png
    Greyscale

Figure 5 of Michini

generating, using the UAS computer, result data including anomaly location information and anomaly classification information [see Paragraphs 0077-0084 and 0091-0092 - discusses the UAV generating a report on the failure and cause of a solar cell/panel, including a visualization of the thermal map, see Paragraph 0058 - discusses that a report generation module generates a report on one or more solar panels inspected by a UAV]; and 
transmitting the result data [see Paragraph 0093 - discusses that the UAV sends the report (see Paragraph 0085 - UAV performs the operation), see Paragraph 0005 - discusses that the UAV sends a report on the anomaly and the cause to a computer].

Regarding claim 11, Michini discloses the invention with respect to claim 10. Michini further discloses determining a UAS location, using a location sensor of the UAS, the UAS [see Paragraph 0034 - discusses that a flight planning system (FPS) stores location information of the UAV (see Paragraph 0027 - using GPS information on the UAV)].

Regarding claim 12, Michini discloses the invention with respect to claim 11. Michini further discloses wherein locating the anomaly is based on the UAS location [see Paragraph 0077 - discusses a server onboard the UAV receives the geo-spatial location where the image was taken (GPS onboard UAV) and data (thermal image) of a solar panel (asset)].

Regarding claim 13, Michini discloses the invention with respect to claim 10. Michini further discloses locating one or more additional anomalies in the asset data based on the asset map and the anomaly data [see Paragraph 0067 - discusses determining that the temperature of multiple cells (additional anomalies) of a solar panel are causing the solar panel to overheat based on the thermal map].

Regarding claim 16, Michini discloses the invention with respect to claim 10. Michini further discloses wherein the anomaly location information describes the anomaly with respect to the asset map [see Paragraph 0084 - discusses generating a visualization of the thermal map (indicates the location of the anomaly)].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-9, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Michini in view of Shue et al. (U.S. Publication No. 2021/0126582 A1) hereinafter Shue.

Regarding claim 1, Michini discloses an unmanned aerial system (UAS) comprising:
a propeller assembly configured to propel the UAS [see Paragraph 0022 - discusses propellers powered by motors of the UAV]; 
a location sensor configured to determine location data of the UAS [see Paragraph 0034 - discusses that a flight planning system (FPS) stores location information of the UAV (see Paragraph 0027 - using GPS information on the UAV)]; 
see Paragraph 0025 - discusses using various sensors to collect data associated with a solar panel on a solar farm]; 
a UAS computer including a processor and memory [see Paragraph 0019 - discusses that the UAV computer systems includes a processor and a memory], and 
an interface configured to receive the location data from the location sensor and the asset data from the collection sensor [see Paragraph 0077 - discusses a server onboard the UAV receives the geo-spatial location where the image was taken (GPS onboard UAV) and data (thermal image) of a solar panel (asset)],
wherein the memory stores [see Paragraph 0019 - discusses that the UAV computer system includes a memory]:
anomaly data modeling anomalies associated with the asset class [see Paragraph 0067 - discusses determining whether solar panels are working, and estimates the cause of failure, and see Paragraph 0111 - discusses that a report indicating a failure (anomaly) is stored on a storage device (see Paragraph 0004 - discusses that the server is on board the UAV and the UAV has a memory (see Paragraph 0019)], and
instructions when executed by the processor are configured to effectuate operations comprising [see Paragraph 0028 – discusses that the processor executes instructions for solar panel inspection]:
detecting an anomaly in the asset data based on the asset map and the anomaly data [see Paragraph 0067 - discusses determining a failure of a solar panel (whole or in part through solar cells) based on the map and images, and see Figure 5 below - depicts comparing the thermal map with previous thermal maps], 	
classifying the anomaly based on the anomaly data [see Paragraph 0077 and see Figure 5 below - depicts the different types of anomalies in column 3], 	
see Paragraph 0077 and see Figure 5 below - depicts the location of the anomaly (grey area) in the thermal map 308 in column 1], and

    PNG
    media_image1.png
    622
    441
    media_image1.png
    Greyscale

Figure 5 of Michini

generating result data including anomaly location information and anomaly classification information [see Paragraphs 0077-0084 and 0091-0092 - discusses the UAV generating a report on the failure and cause of a solar cell/panel, including a visualization of the thermal map, see Paragraph 0058 - discusses that a report generation module generates a report on one or more solar panels inspected by a UAV];
a transmitter configured to transmit the result data [see Paragraph 0093 - discusses that the UAV sends the report (see Paragraph 0085 - UAV performs the operation), see Paragraph 0005 - discusses that the UAV sends a report on the anomaly and the cause to a computer]; and
a power supply configured to provide power to the propeller assembly, the location sensor, the collection sensor, the UAS computer, and the transmitter [see Paragraph 0023 - discusses a battery on the UAV].

However, Michini fails to disclose wherein the memory stores an asset map representing the asset.

Shue discloses wherein a memory stores an asset map representing an asset [see Paragraph 0137 - discusses that the cloud computing system (see Paragraph 0029 - discusses that it can be merged with a processor onboard the UAV) stores a map of the solar farm].

Shue suggests that the map is generated for a user to focus on specific solar panels of a solar farm [see Paragraph 0137].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the memory as taught by Michini to store an asset map representing an asset as taught by Shue in order to generate solar panel Shue, see Paragraph 0137]

Regarding claim 2, Michini and Shue disclose the invention with respect to claim 1. Michini further discloses a flight computer configured to control the propeller assembly [see Paragraph 0022 - discusses a flight control module that controls the motors which control the propellers].

Regarding claim 3, Michini and Shue disclose the invention with respect to claim 1. Michini further discloses wherein the instructions when executed by the processor are configured to effectuate operations comprising: locating one or more additional anomalies in the asset data based on the asset map and the anomaly data [see Paragraph 0067 - discusses determining that the temperature of multiple cells (additional anomalies) of a solar panel are causing the solar panel to overheat based on the thermal map].

Regarding claim 4, Michini and Shue disclose the invention with respect to claim 3. Michini further discloses wherein the instructions when executed by the processor are configured to effectuate operations comprising: 
deduplicating the anomaly and the one or more additional anomalies before generating the result data [see Paragraphs 0067 - discusses determining additional anomalies at a solar panel (multiple solar cells are failing based on a thermal map) and that the solar panel as a whole is determined to have failed, and then generate a report on the failure and cause], and
wherein the one or more additional anomalies includes two or more views of the asset [see Paragraph 0094 - discusses presenting different views of the solar panel (including a thermal image of the solar panel and an efficiency level of the solar panel)].

Shue further discloses wherein locating an anomaly and locating one or more additional anomalies identifies the anomaly two or more times based on separate portions of asset data [see Paragraphs 0053-0054, see Paragraph 0091-0093 - discusses that by taking separate images of a solar panel (a first image at a first time, and a second image at a second time – visible light image and infrared image), the UAV determines that the structure includes a fault based on the images (via a score), the location of the solar panel with the fault is determined and output to an interface].
Shue suggests that by taking separate images helps for the purpose of maintenance and repair [see Paragraph 0054].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV system as taught by Michini to identify the anomaly two or more times based on separate portions of asset data as taught by Shue in order to help for the purpose of maintenance and repair [Shue, see Paragraph 0054].

Regarding claim 5, Michini and Shue disclose the invention with respect to claim 4. Shue further discloses wherein the instructions when executed by the processor are configured to effectuate operations comprising: modifying see Paragraph 0099-0100 – discusses taking images at the beginning of the day and comparing to a new batch of images at a different part of the day, to determine whether a solar panel actually has a fault].
Shue suggests that by doing image analysis, that an actual solar panel fault can be determined [see Paragraph 0100].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Michini to Shue in order to determine if solar panels (made up of solar cells) actually have a faults (anomalies) [Shue, see Paragraph 0100].
 
Regarding claim 6, Michini and Shue disclose the invention with respect to claim 1. Michini further discloses wherein the anomaly location information describes the anomaly with respect to the asset map [see Paragraph 0084 - discusses generating a visualization of the thermal map (indicates the location of the anomaly)].

Regarding claim 7, Michini and Shue disclose the invention with respect to claim 1. Shue further discloses wherein the instructions when executed by the processor are configured to effectuate operations comprising: projecting the asset data into three-dimensional space based on the asset map and location data [see Paragraph 0137 - discusses generating a 3D map of a solar farm].
Shue suggests that the map (3D model of the map) is generated for a user to focus on specific solar panels of a solar farm [see Paragraph 0137].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the solar panel data as taught by Michini to be projected into a 3D space as taught by Shue in order to generate solar panel information to a user when inspecting specific solar panels of a solar farm [Shue, see Paragraph 0137].

Regarding claim 8, Michini and Shue disclose the invention with respect to claim 1. Shue further discloses wherein the instructions when executed by the processor are configured to effectuate operations comprising: determining a confidence level associated with at least one of see Paragraph 0135 - discusses determining a confidence metric for determination that a solar panel includes a fault].
Shue suggests that the confidence level indicates the severity of damage to a solar panel [see Paragraph 0135].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the classification of an anomaly as taught by Michini to have a confidence level as taught by Shue in order to indicate the severity of damage to a solar panel [Shue, see Paragraph 0135].

Regarding claim 9, Michini and Shue disclose the invention with respect to claim 1. Michini further discloses wherein the transmitter is communicatively coupled with a ground station [see Figure 2 below - depicts a UAV coupled with a ground control system 213].


    PNG
    media_image2.png
    165
    281
    media_image2.png
    Greyscale

Figure 2 of Michini

Regarding claim 14, Michini discloses the invention with respect to claim 13. Michini further discloses deduplicating the anomaly and the one or more additional anomalies before generating the result data [see Paragraphs 0067 - discusses determining additional anomalies at a solar panel (multiple solar cells are failing based on a thermal map) and that the solar panel as a whole is determined to have failed, and then generate a report on the failure and cause], and
wherein the one or more additional anomalies includes two or more views of the asset [see Paragraph 0094 - discusses presenting different views of the solar panel (including a thermal image of the solar panel and an efficiency level of the solar panel)].

However, Michini fails to disclose wherein locating an anomaly and locating one or more additional anomalies identifies the anomaly two or more times based on separate portions of asset data.

Shue further discloses wherein locating an anomaly and locating one or more additional anomalies identifies the anomaly two or more times based on separate portions of asset data [see Paragraphs 0053-0054, see Paragraph 0091-0093 - discusses that by taking separate images of a solar panel (a first image at a first time, and a second image at a second time – visible light image and infrared image), the UAV determines that the structure includes a fault based on the images (via a score), the location of the solar panel with the fault is determined and output to an interface].
Shue suggests that by taking separate images helps for the purpose of maintenance and repair [see Paragraph 0054].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV system as taught by Michini to identify the anomaly two or more times based on separate portions of asset data as taught by Shue in order to help for the purpose of maintenance and repair [Shue, see Paragraph 0054].

Regarding claim 15, Michini and Shue disclose the invention with respect to claim 14. Shue further discloses modifying see Paragraph 0099-0100 – discusses taking images at the beginning of the day and comparing to a new batch of images at a different part of the day, to determine whether a solar panel actually has a fault].
Shue suggests that by doing image analysis, that an actual solar panel fault can be determined [see Paragraph 0100].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Michini to include a function of image analysis (that determines whether to modify classification information) as taught by Shue in order to determine if solar panels (made up of solar cells) actually have a faults (anomalies) [Shue, see Paragraph 0100].

Regarding claim 17, Michini discloses the invention with respect to claim 10. 
However, Michini fails to disclose projecting the asset data into three-dimensional space based on the asset map and location data.

Shue further discloses projecting the asset data into three-dimensional space based on the asset map and location data [see Paragraph 0137 - discusses generating a 3D map of a solar farm].
Shue suggests that the map (3D model of the map) is generated for a user to focus on specific solar panels of a solar farm [see Paragraph 0137].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the solar panel data as taught by Michini to be projected into a 3D space as taught by Shue in order to generate solar panel information to a user when inspecting specific solar panels of a solar farm [Shue, see Paragraph 0137].


Regarding claim 18, Michini discloses the invention with respect to claim 10.
However, Michini fails to disclose determining a confidence level associated with at least one of the anomaly location information and the anomaly classification information
Shue further discloses determining a confidence level associated with at least one of see Paragraph 0135 - discusses determining a confidence metric for determination that a solar panel includes a fault].
Shue suggests that the confidence level indicates the severity of damage to a solar panel [see Paragraph 0135].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the classification of an anomaly as taught by Michini to have a confidence level as taught by Shue in order to indicate the severity of damage to a solar panel [Shue, see Paragraph 0135].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Patent No. 10,949,676 B2 – discusses identifying features of a solar panel (anomalies), determining a location and the type of anomaly (physical/thermal).

U.S. Publication No. 2019/0094124 A1 – discusses using machine learning to determine changes of a structure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./
Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665